MANDATE

THE STATE OF TEXAS

TO THE 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 18, 2015, the cause upon appeal to
revise or reverse your judgment between

Melissa Hernandez, Appellant

V.

Christus Spohn Health System Corp., d/b/a Christus Spohn Hospital Kleberg, Appellee

No. 04-14-00091-CV and Tr. Ct. No. 14-03-53076-CV

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED, and the cause is REMANDED to the trial court for
further proceedings. Costs of the appeal are taxed against the parties who
incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 29, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00091-CV

                                        Melissa Hernandez

                                                     v.

         Christus Spohn Health System Corp., d/b/a Christus Spohn Hospital Kleberg

      (NO. 14-03-53076-CV IN 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          GREGGORY TEETER
MOTION FEE                         $10.00   E-PAID          GREGGORY A. TEETER
REPORTER'S RECORD                 $125.00   PAID            LAW OFFICE OF THOMAS J. HENRY
CLERK'S RECORD                    $534.00   PAID
FILING                            $100.00   PAID            THOMAS HENRY
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            THOMAS HENRY
INDIGENT                           $25.00   PAID            THOMAS HENRY
STATEWIDE EFILING FEE              $20.00   PAID            THOMAS HENRY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 29, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853